Order entered April 29, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-19-01511-CV

                        IN RE CEDRIC WHITEHURST

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-18502

                                     ORDER

      Before the Court are appellant’s April 23, 2020 verification he has requested

the reporter’s record and court reporter Francheska Duffey’s April 27, 2020 letter

informing the Court appellant has not requested the record. It appears Ms. Duffey

had not received the request at the time she filed her letter. Accordingly, we

ORDER Ms. Duffey to file the reporter’s record no later than May 15, 2020. As

appellant filed a statement of inability to pay costs in the trial court and nothing

before the Court reflects the trial court ordered he pay costs, the record shall be

filed without payment of costs. See TEX. R. CIV. P. 145(a).
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Duffey and the parties.

                                        /s/   BILL WHITEHILL
                                              JUSTICE